Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 18-35 in the reply filed on 6/29/22 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retention member” in claims 19, 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28-32  are rejected under pre-AIA  35 U.S.C. 102(a)1 as being anticipated by Goodwin (US 2004/0190372).
Goodwin discloses a fluid processing system comprising: a vessel comprising: a circular encircling sidewall 24 bounding a chamber and extending between an upper end and an opposing lower end; a frustoconical support floor 30 disposed within the chamber and dividing the chamber into an upper compartment 34 and a lower compartment 38; an opening 72 extending through the support floor so as to provide communication between the upper compartment and the lower compartment; and an access port 40 extending through the sidewall at the lower end thereof so as to communicate with the lower compartment; and a collapsible bag 80 being at least partially disposed within the upper compartment and resting on the support floor; and an impeller 140 disposed within the collapsible bag; see figures 2-4; para. 20+.
Regarding claims 29-30, Goodwin is considered to teach base floor at 52 (at the base dolly location) support wall 51 as claimed; see figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 24, 27, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin (US 2004/0190372) in view of Ludwig et al. (US 2011/0013474).
Goodwin disclose a method of mixing a solution within collapsible bag 80 being at least partially disposed within the upper compartment and resting on the support floor 30 of container 12 as claimed (discussed above) using mixing device 18  and impeller 140 disposed within the collapsible bag; see figures 2-4; para. 20+. Goodwin while teaching multiple ports 112, 114 for communication with tubing for delivering material in and out of bag interior (para. 41) considered a coupled drain line does not teach providing a drain line disposed within the lower compartment. Lugwig et al. however disclose a similar mixing vessel with a drain port 18 coupled to drain line 20 disposed at a bottom end and pulled through an access port of a base sidewall for draining the mixed liquid inside the mixing vessel; see para. 49; figure 13.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include disposing a drain line as taught by Ludwig et al. in the invention to Goodwin in order to use gravity for draining the mixed solution.
 
Claims 20 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin (US 2004/0190372) in view of Ludwig et al. (US 2011/0013474) and further view of Larson (US 5,255,492).
Regarding the recited “retention member” note that dependent claims which further define the member by structural limitations and/or further limit the scope of the recited step remove the claim from interpretation under 35 USC 112(f); see MPEP 2181.  Claims 20-23 are considered to further define the term/step thus are considered under a broadest reasonable interpretation standard.
The modified invention to Goodwin does not include a ring retention member as claimed however Larson however teaches a retention member 24 for securing a bag within a container comprising a c-shaped body having two opposing ends 25 and being removably secured around a circumference of vessel 12 in a supported position as claimed; see figures 1-2. Note that the step of securing includes independent and separate manipulation of the retention member and the bag while the bag remains in the chamber as claimed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a retention member as taught by Larson in the modified invention to Goodwin for removably securing the mixing bag in position for processing.  Regarding claim 23, Goodwin discloses use of a separate lid for closing the container. 
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin (US 2004/0190372) in view of West et al. (US 2006/0280028).
Goodwin does not directly disclose a drive shaft removably coupled to the impeller however West et al. (US 2006/0280028 West et al. disclose a process and system comprising providing vessel 12 that bounds a chamber 20; inserting a collapsible bag 40 and supporting within vessel 12 and dispensing a fluid into a compartment of the bag 40 supported within the vessel mixing the fluid with a driven impeller 160; see figures 1-2b; para. 29-30, 48. It would have been obvious to one of ordinary skill in the art to provide a removable driveshaft and impeller combination as taught by West as a substitute for the magnetic impeller mixing device of Goodwin for alternatively mixing the contents of the bag.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin (US 2004/0190372) in view of Ludwig et al. (US 2011/0013474) and further view of West et al. (US 2006/0280028).
The modified invention to Goodwin does not directly disclose a drive shaft removably coupled to the impeller however West et al. disclose a process and system comprising providing vessel 12 that bounds a chamber 20; inserting a collapsible bag 40 and supporting within vessel 12 and dispensing a fluid into a compartment of the bag 40 supported within the vessel mixing the fluid with a driven impeller 160; see figures 1-2b; para. 29-30, 48. It would have been obvious to one of ordinary skill in the art to removably couple a driveshaft to an impeller and rotate as taught by West as a substitute for the magnetically inducing the impeller mixing of Goodwin for alternatively mixing the contents of the bag.
Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin (US 2004/0190372) in view of Ludwig et al. (US 2011/0013474) and further view of Terentiev et al. (2008/0008028).
The modified device to Goodwin while providing a portable cart does not include a docking station.  Terentiev et al. however disclose a similar portable mixing system comprising vessel C positioned on cart D; coupling the cart D to a docking station 24 with a stand and drive motor for rotation and impeller mixing as claimed; see figures 7a, 8a; para. 72-73.  It would have been obvious to one of ordinary skill in the art to couple the portable cart in the invention to Goodwin to a docking station as taught by Terentiev et al. for portably mixing multiple products in vessels at a designated docking station with a single drive motor.

Allowable Subject Matter
Claims 19, 21 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that the “retention member” is treated under 35 USC 112(f) as discussed supra.  The prior art fails to disclose the claimed elements in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759